Case 2:21-cv-00730-GMN-EJY Document 1-4 Filed 05/04/21 Page 1 of 19




             PX 1
         UNFAIR LABOR
           PRACTICE
          CHARGE IN
            CASE 28-
           CA-266358
Case 2:21-cv-00730-GMN-EJY Document 1-4 Filed 05/04/21 Page 2 of 19
Case 2:21-cv-00730-GMN-EJY Document 1-4 Filed 05/04/21 Page 3 of 19




                PX 2
               FIRST
            AMENDED
              UNFAIR
              LABOR
            PRACTICE
            CHARGE IN
             CASE 28-
             CA-266358
Case 2:21-cv-00730-GMN-EJY Document 1-4 Filed 05/04/21 Page 4 of 19
Case 2:21-cv-00730-GMN-EJY Document 1-4 Filed 05/04/21 Page 5 of 19




              PX 3
         COMPLAINT
         AND NOTICE
         OF HEARING
          IN CASE 28-
           CA-266358
     Case 2:21-cv-00730-GMN-EJY Document 1-4 Filed 05/04/21 Page 6 of 19
FORM NLRB 4338
    (6-90)
                                  UNITED STATES GOVERNMENT
                               NATIONAL LABOR RELATIONS BOARD
                                             NOTICE
                                                             Case 28-CA-266358

       The issuance of the notice of formal hearing in this case does not mean that the matter
cannot be disposed of by agreement of the parties. On the contrary, it is the policy of this office
to encourage voluntary adjustments. The examiner or attorney assigned to the case will be
pleased to receive and to act promptly upon your suggestions or comments to this end.

        An agreement between the parties, approved by the Regional Director, would serve to
cancel the hearing. However, unless otherwise specifically ordered, the hearing will be held at
the date, hour, and place indicated. Postponements will not be granted unless good and
sufficient grounds are shown and the following requirements are met:

       (1) The request must be in writing. An original and two copies must be filed with the
           Regional Director when appropriate under 29 CFR 102.16(a) or with the Division of
           Judges when appropriate under 29 CFR 102.16(b).
       (2) Grounds must be set forth in detail;
       (3) Alternative dates for any rescheduled hearing must be given;
       (4) The positions of all other parties must be ascertained in advance by the requesting
           party and set forth in the request; and
       (5) Copies must be simultaneously served on all other parties (listed below), and that fact
           must be noted on the request.

Except under the most extreme conditions, no request for postponement will be granted during
the three days immediately preceding the date of hearing.

 Coltin Clark, Co-Owner                            Mr. Michael Ralls
 AJNC Industries LLC d/b/a                         5 States Pipe Trades Association
  Clark Welding & Fabricating                      6350 Broadway
 3019 Sheridan Street                              Denver, CO 80216
 Las Vegas, NV 89102                               Email: mhill@uanet.org
 Email: coltin@clarkwf.com

 Jeffrey Pitegoff, Attorney at Law                 Kathleen Bichner, Attorney at Law
 Pitegoff Law Office                               O'Donoghue & O'Donoghue, LLP
 7765 W. Rosada Way                                325 Chestnut Street, Suite 600
 Las Vegas, NV 89149                               Philadelphia, PA 19106
 Email: jpitegoff@yandex.com                       Email: kbichner@odonoghuelaw.com




                                                                                       PX 3 Page 1 of 8
     Case 2:21-cv-00730-GMN-EJY Document 1-4 Filed 05/04/21 Page 7 of 19




                         UNITED STATES OF AMERICA
                BEFORE THE NATIONAL LABOR RELATIONS BOARD
                                 REGION 28

AJNC INDUSTRIES LLC d/b/a CLARK
WELDING AND FABRICATING

       and                                                 Case      28-CA-266358

5 STATE PIPE TRADES ASSOCIATION


                         COMPLAINT AND NOTICE OF HEARING

               This Complaint and Notice of Hearing is based on a charge filed by 5 State Pipe

Trades Association (the Union). It is issued pursuant to Section 10(b) of the National Labor

Relations Act (the Act), 29 U.S.C. § 151 et seq., and Section 102.15 of the Rules and

Regulations of the National Labor Relations Board (the Board), and alleges that Clark Welding

and Fabricating, whose correct name is AJNC Industries LLC d/b/a Clark Welding and

Fabricating (Respondent), has violated the Act as described below.

               1.      (a)    The charge in this case was filed by the Union on September 18,

2020, and a copy was served on Respondent by U.S. mail on September 21, 2020.

                       (b)    The amended charge in this case was filed by the Union on

October 6, 2020, and a copy was served on Respondent by U.S. mail on the same date.

               2.      (a)    At all material times, Respondent has been a limited liability

company with an office and place of business in Las Vegas, Nevada (Respondent’s facility), and

has been engaged in the business of boiler services, metal fabrication, and welding.

                       (b)    During the 12-month period ending September 18, 2020,

Respondent in conducting its operations described above in paragraph 2(a), purchased and

received at Respondent’s facility goods valued in excess of $50,000 directly from points outside

the State of Nevada.



                                                                                       PX 3 Page 2 of 8
       Case 2:21-cv-00730-GMN-EJY Document 1-4 Filed 05/04/21 Page 8 of 19




                       (c)    At all material times, Respondent has been an employer engaged in

commerce within the meaning of Section 2(2), (6), and (7) of the Act.

               3.      At all material times, the Union has been a labor organization within the

meaning of Section 2(5) of the Act.

               4.      At all material times, the following individuals held the position set forth

opposite their respective names and have been supervisors of Respondent within the meaning of

Section 2(11) of the Act and/or agents of Respondent within the meaning of Section 2(13) of the

Act:

                        Austin Clark          ----     Owner
                        Coltin Clark          ----     Owner
                        Mike Nilson           ----     HVAC Supervisor


               5.      (a)    About September 10, 2020, Respondent, by Austin Clark and

Coltin Clark, at Respondent’s facility:

                              (1)      interrogated its employees about their union activities;

                              (2)      orally promulgated an overly-broad and discriminatory rule

or directive prohibiting its employees from speaking about the Union or to Union

representatives;

                              (3)      threatened its employees with job loss if they joined or

supported the Union;

                              (4)      by telling employees they may lose their job if they joined

the Union, informed its employees that it was futile for them to select the Union as their

bargaining representative;

                              (5)      by asking its employees to present union pamphlets

engaged in surveillance of employees’ union activities; and

                                                 2
                                                                                       PX 3 Page 3 of 8
     Case 2:21-cv-00730-GMN-EJY Document 1-4 Filed 05/04/21 Page 9 of 19




                               (6)    confiscated union literature from its employees.

               6.      (a)     About September 7, 2020, Respondent reduced the hours of its

employee Michael Ralls (Ralls).

                       (b)     About September 15, 2020, Respondent discharged its employee

Ralls.

                       (c)     Respondent engaged in the conduct described above in paragraphs

6(a) and 6(b) because the named employee of Respondent assisted the Union and engaged in

concerted activities, and to discourage employees from engaging in these activities.

               7.      By the conduct described above in paragraph 5, Respondent has been

interfering with, restraining, and coercing employees in the exercise of the rights guaranteed in

Section 7 of the Act in violation of Section 8(a)(1) of the Act.

               8.      By the conduct described above in paragraph 6, Respondent has been

discriminating in regard to the hire or tenure or terms or conditions of employment of its

employees, thereby discouraging membership in a labor organization in violation of Section

8(a)(1) and (3) of the Act.

               9.      The unfair labor practices of Respondent described above affect

commerce within the meaning of Section 2(6) and (7) of the Act.

               As part of the remedy for the unfair labor practices alleged above in paragraphs 5

and 6, the Acting General Counsel seeks an Order requiring that at a meeting or meetings

scheduled to ensure the widest possible attendance, Respondent’s representatives Austin Clark and

Coltin Clark to read the notice to the employees in English on worktime in the presence of a Board

agent. Alternatively, the Acting General Counsel seeks an order requiring that Respondent promptly




                                                 3
                                                                                       PX 3 Page 4 of 8
     Case 2:21-cv-00730-GMN-EJY Document 1-4 Filed 05/04/21 Page 10 of 19




have a Board agent read the notice to employees during worktime in the presence of Respondent’s

supervisors and agents identified above in paragraphs 4 and 5.

               In order to fully remedy the unfair labor practices set forth above in paragraph 6,

the Acting General Counsel seeks that Respondent be required to submit the W-2 reflecting

backpay paid to the discriminatee to the Regional Director. The Acting General Counsel further

seeks all other relief as may be just and proper to remedy the unfair labor practices alleged.

                                  ANSWER REQUIREMENT

               Respondent is notified that, pursuant to Sections 102.20 and 102.21 of the

Board’s Rules and Regulations, it must file an answer to the Complaint. The answer must be

received by this office on or before February 12, 2021, or postmarked on or before

February 11, 2021. Respondent also must serve a copy of the answer on each of the other

parties.

               The answer must be filed electronically through the Agency’s website. To file

electronically, go to www.nlrb.gov, click on E-File Documents, enter the NLRB Case Number,

and follow the detailed instructions. Responsibility for the receipt and usability of the answer

rests exclusively upon the sender. Unless notification on the Agency’s website informs users that

the Agency’s E-Filing system is officially determined to be in technical failure because it is

unable to receive documents for a continuous period of more than 2 hours after 12:00 noon

(Eastern Time) on the due date for filing, a failure to timely file the answer will not be excused

on the basis that the transmission could not be accomplished because the Agency’s website was

off-line or unavailable for some other reason. The Board’s Rules and Regulations require that an

answer be signed by counsel or non-attorney representative for represented parties or by the party

if not represented. See Section 102.21. If the answer being filed electronically is a pdf document


                                                  4
                                                                                       PX 3 Page 5 of 8
     Case 2:21-cv-00730-GMN-EJY Document 1-4 Filed 05/04/21 Page 11 of 19




containing the required signature, no paper copies of the answer need to be transmitted to the

Regional Office. However, if the electronic version of an answer to a complaint is not a pdf file

containing the required signature, then the E-filing rules require that such answer containing the

required signature continue to be submitted to the Regional Office by traditional means within

three (3) business days after the date of electronic filing. Service of the answer on each of the

other parties must still be accomplished by means allowed under the Board’s Rules and

Regulations. The answer may not be filed by facsimile transmission. If no answer is filed, or if

an answer is filed untimely, the Board may find, pursuant to a Motion for Default Judgment, that

the allegations in the complaint are true.

                                     NOTICE OF HEARING

               PLEASE TAKE NOTICE THAT at 9:00 a.m. (local time) on April 6, 2021,

and on consecutive days thereafter until concluded, at a location and by a means and method to

be determined, a hearing will be conducted before an administrative law judge of the National

Labor Relations Board. At the hearing, Respondents and any other party to this proceeding have

the right to appear and present testimony regarding the allegations in this complaint. The

procedures to be followed at the hearing are described in the attached Form NLRB-4668. The

procedure to request a postponement of the hearing is described in the attached Form NLRB-

4338.

               Dated at Phoenix, Arizona this 29th day of January, 2021.


                                              /s/ Cornele A. Overstreet
                                             Cornele A. Overstreet, Regional Director

Attachments




                                                 5
                                                                                       PX 3 Page 6 of 8
        Case 2:21-cv-00730-GMN-EJY Document 1-4 Filed 05/04/21 Page 12 of 19
Form NLRB-4668
(6-2014)



                    Procedures in NLRB Unfair Labor Practice Hearings
The attached complaint has scheduled a hearing that will be conducted by an administrative law judge (ALJ) of the
National Labor Relations Board who will be an independent, impartial finder of facts and applicable law. You may
be represented at this hearing by an attorney or other representative. If you are not currently represented by an
attorney, and wish to have one represent you at the hearing, you should make such arrangements as soon as possible.
A more complete description of the hearing process and the ALJ’s role may be found at Sections 102.34, 102.35, and
102.45 of the Board’s Rules and Regulations. The Board’s Rules and regulations are available at the following link:
www nlrb.gov/sites/default/files/attachments/basic-page/node-1717/rules and regs part 102.pdf.

The NLRB allows you to file certain documents electronically and you are encouraged to do so because it ensures that
your government resources are used efficiently. To e-file go to the NLRB’s website at www nlrb.gov, click on “e-file
documents,” enter the 10-digit case number on the complaint (the first number if there is more than one), and follow
the prompts. You will receive a confirmation number and an e-mail notification that the documents were successfully
filed.

Although this matter is set for trial, this does not mean that this matter cannot be resolved through a settlement
agreement. The NLRB recognizes that adjustments or settlements consistent with the policies of the National Labor
Relations Act reduce government expenditures and promote amity in labor relations and encourages the parties to
engage in settlement efforts.

    I.        BEFORE THE HEARING

The rules pertaining to the Board’s pre-hearing procedures, including rules concerning filing an answer, requesting a
postponement, filing other motions, and obtaining subpoenas to compel the attendance of witnesses and production
of documents from other parties, may be found at Sections 102.20 through 102.32 of the Board’s Rules and
Regulations. In addition, you should be aware of the following:

    •     Special Needs: If you or any of the witnesses you wish to have testify at the hearing have special needs and
          require auxiliary aids to participate in the hearing, you should notify the Regional Director as soon as possible
          and request the necessary assistance. Assistance will be provided to persons who have handicaps falling
          within the provisions of Section 504 of the Rehabilitation Act of 1973, as amended, and 29 C.F.R. 100.603.

    •     Pre-hearing Conference: One or more weeks before the hearing, the ALJ may conduct a telephonic
          prehearing conference with the parties. During the conference, the ALJ will explore whether the case may be
          settled, discuss the issues to be litigated and any logistical issues related to the hearing, and attempt to resolve
          or narrow outstanding issues, such as disputes relating to subpoenaed witnesses and documents. This
          conference is usually not recorded, but during the hearing the ALJ or the parties sometimes refer to
          discussions at the pre-hearing conference. You do not have to wait until the prehearing conference to meet
          with the other parties to discuss settling this case or any other issues.

    II.       DURING THE HEARING

The rules pertaining to the Board’s hearing procedures are found at Sections 102.34 through 102.43 of the Board’s
Rules and Regulations. Please note in particular the following:

    •     Witnesses and Evidence: At the hearing, you will have the right to call, examine, and cross-examine
          witnesses and to introduce into the record documents and other evidence.

    •     Exhibits: Each exhibit offered in evidence must be provided in duplicate to the court reporter and a
          copy of each of each exhibit should be supplied to the ALJ and each party when the exhibit is offered
          in evidence. If a copy of any exhibit is not available when the original is received, it will be the responsibility
          of the party offering such exhibit to submit the copy to the ALJ before the close of hearing. If a copy is not




                                                          (OVER)
                                                                                                             PX 3 Page 7 of 8
        Case 2:21-cv-00730-GMN-EJY Document 1-4 Filed 05/04/21 Page 13 of 19
Form NLRB-4668
(6-2014)


           submitted, and the filing has not been waived by the ALJ, any ruling receiving the exhibit may be rescinded
           and the exhibit rejected.

    •      Transcripts: An official court reporter will make the only official transcript of the proceedings, and all
           citations in briefs and arguments must refer to the official record. The Board will not certify any transcript
           other than the official transcript for use in any court litigation. Proposed corrections of the transcript should
           be submitted, either by way of stipulation or motion, to the ALJ for approval. Everything said at the hearing
           while the hearing is in session will be recorded by the official reporter unless the ALJ specifically directs off-
           the-record discussion. If any party wishes to make off-the-record statements, a request to go off the record
           should be directed to the ALJ.

    •      Oral Argument: You are entitled, on request, to a reasonable period of time at the close of the hearing for
           oral argument, which shall be included in the transcript of the hearing. Alternatively, the ALJ may ask for
           oral argument if, at the close of the hearing, if it is believed that such argument would be beneficial to the
           understanding of the contentions of the parties and the factual issues involved.

    •      Date for Filing Post-Hearing Brief: Before the hearing closes, you may request to file a written brief or
           proposed findings and conclusions, or both, with the ALJ. The ALJ has the discretion to grant this request
           and to will set a deadline for filing, up to 35 days.

    III.       AFTER THE HEARING

The Rules pertaining to filing post-hearing briefs and the procedures after the ALJ issues a decision are found at
Sections 102.42 through 102.48 of the Board’s Rules and Regulations. Please note in particular the following:

    •      Extension of Time for Filing Brief with the ALJ: If you need an extension of time to file a post-hearing
           brief, you must follow Section 102.42 of the Board’s Rules and Regulations, which requires you to file a
           request with the appropriate chief or associate chief administrative law judge, depending on where the trial
           occurred. You must immediately serve a copy of any request for an extension o f t i m e o n all other
           parties and f u r n i s h proof of t h a t service with your request. You are encouraged to seek the agreement
           of the other parties and state their positions in your request.

    •      ALJ’s Decision: In due course, the ALJ will prepare and file with the Board a decision in this matter. Upon
           receipt of this decision, the Board will enter an order transferring the case to the Board and specifying when
           exceptions are due to the ALJ’s decision. The Board will serve copies of that order and the ALJ’s decision
           on all parties.

    •      Exceptions to the ALJ’s Decision: The procedure to be followed with respect to appealing all or any part
           of the ALJ’s decision (by filing exceptions with the Board), submitting briefs, requests for oral argument
           before the Board, and related matters is set forth in the Board's Rules and Regulations, particularly in Section
           102.46 and following sections. A summary of the more pertinent of these provisions will be provided to the
           parties with the order transferring the matter to the Board.




                                                                                                            PX 3 Page 8 of 8
Case 2:21-cv-00730-GMN-EJY Document 1-4 Filed 05/04/21 Page 14 of 19




        PX 4
   RESPONDENT'S
    ANSWER TO
  COMPLAINT AND
     NOTICE OF
  HEARING IN CASE
    28-CA-266358
      Case 2:21-cv-00730-GMN-EJY Document 1-4 Filed 05/04/21 Page 15 of 19


                           UNITED STATES OF AMERICA
                  BEFORE THE NATIONAL LABOR RELATIONS BOARD
                                   REGION 28
AJNC INDUSTRIES LLC d/b/a
CLARK WELDING AND FABRICATING


               And                                   Case 28-CA-266358

5 STATE PIPE TRADES ASSOCIATION



                                           ANSWER
        Respondent, AJNC INDUSTRIES LLC d/b/a CLARK WELDING AND

FABRICATING (hereinafter "CWF"), by their undersigned attorney, for their Answer to the

Complaint and Notice of Hearing (hereinafter "Complaint") filed by the Acting General

Counsel of the National Labor Relations Board (hereinafter "NLRB"), states as follows:

                                     GENERAL DENIAL

       Except as otherwise expressly stated herein, CWF denies each and every allegation

contained in the Complaint, including without limitation any allegations in the preamble,

headings, or subheadings of the Complaint, and CWF specifically denies that it violated the

National Labor Relations Act (hereinafter "NLRA") in any manners alleged in the Complaint or

otherwise. Pursuant to Section I 02.20 of the Board's rules, averments in the Complaint to

which no responsive pleading is required shall be deemed denied. CWF expressly reserves the

right to seek to amend and/or supplement its Answer and Affirmative Defenses as may be

necessary.

                                          DEFENSES

       Without assuming any burden of proof, persuasion or production not otherwise legally

assigned to it as to any element of the claims alleged in the Complaint, CWF asserts the

following defenses:

                                                1                                    PX 4 Page 1 of 5
Case 2:21-cv-00730-GMN-EJY Document 1-4 Filed 05/04/21 Page 16 of 19


 I. The Complaint and each purported claim for relief stated therein fail to allege

     sufficient facts to state a claim upon which relief may be granted.

 2. 5 STATE PIPE TRADES ASSOCIATION is not a proper entity, labor organization,

     recognized bargaining unit or representative with the right to represent anyone in this

     matter, thereby divesting the NLRB of jurisdiction.

 3. The Complaint was unlawfully issued and has no legal viability as the General

     Counsel lacks the power to authorize complaints because the removal of Peter Robb

     was unlawful.

 4. CWF had a no solicitation policy/rule in place to prevent interference in its

    workplace and job sites.

 5. Despite claiming that the Amended Charge was properly served upon CWF and its

    counsel, no such Amended Charge was served or ever received by CWF or its

    counsel, all in violation of this tribunals' rules and requirements, thus violating

    CWF' s Due Process rights.

 6. The improperly named charging party threatened CWF in violation of the NLRA

    rules, regulations and procedures and such conduct must be taken into consideration

    in the event any award is sought or levied under this process.

 7. There was an inadequate investigation and/or compliance with the case handling

    manual before bringing this Complaint.

 8. To the extent this tribunal determines there was a violation, a matter denied by CWF,

    any award of backpay must be reduced to reflect only those hours that were available

    to an employee because of the workload at CWF.

 9. Any statements by CWF that were made and herein asserted as violations were

    protected speech under the First Amendment and under Section 8 et. al. of the

    NLRA and are not admissible to show any violation of the NLRA.

                                          2                                     PX 4 Page 2 of 5
     Case 2:21-cv-00730-GMN-EJY Document 1-4 Filed 05/04/21 Page 17 of 19


        I 0. CWF's decision to terminate employee Ralls was based on business factors that had

           also previously led to the termination of other employees prior to Mr. Ralls. In any

           event, ascribing an intent to CWF that it retaliated against its worker(s) for Union

           activity when it had already made the same decision to terminate other employees

           for the exact same reason, is not evidence of retaliation. Nevertheless, CWF would

           have made the same decision with respect to employee(s), even if it had not taken

           into consideration any alleged Union activity, which CWF denies.



           RESPONSE TO SPECIFIC ALLEGATIONS OF THE COMPLAINT

       Incorporating the foregoing, CWF states as follows in response to the specific

allegations of the Complaint:

       Preamble: CWF denies the allegations contained in the preamble, except to admit that

Clark Welding and Fabricating's is the dba for AJNC Industries LLC.

   1. (a) CWF admits a charge was filed against it on or about September 18, 2020 and

       thereafter served on CWF. CWF denies that the Union, as defined in the Complaint, is a

       proper party, labor organization, bargaining unit or representative.

       (b) CWF admits an Amended Charge was filed in this case on October 6, 2020, but

       denies that the charge was served on that same date or that it was ever properly served.

       CWF further denies that the Union, as defined in the Complaint, is a proper party, labor

       organization, bargaining unit, or representative.

    2. (a) CWF admits the allegations in paragraph 2(a) of the Complaint.

       (b) CWF is without sufficient information to admit or deny the allegations in this

       Paragraph and on that basis denies the allegations therein.

      (c) CWF admits the allegations in paragraph 2(c) of the Complaint.



                                                3                                     PX 4 Page 3 of 5
      Case 2:21-cv-00730-GMN-EJY Document 1-4 Filed 05/04/21 Page 18 of 19


      3. CWF is without sufficient information to admit or deny the allegations in this Paragraph

that 5 State Pipe Trades Association is labor organization within the meaning of Section 2(5) of

the Act and therefore denies the allegations therein.

      4. CWF admits the allegations in Paragraph 4 of the Complaint.

      5. (a){l) CWF denies the allegations in Paragraph S(a)(l ) of the Complaint.

         (a)(2) CWF denies the allegations in Paragraph 5(a)(2) of the Complaint.

         (a)(3) CWF denies the allegations in Paragraph 5(a)(3) of the Complaint.

        (a)(4) CWF denies the allegations in Paragraph 5(a)(4) of the Complaint.

        (a)(S) CWF denies the allegations in Paragraph 5(a)(5) of the Complaint.

        (a)(6) CWF denies the allegations in Paragraph 5(a)(6) of the Complaint.

   6. (a) CWF denies the allegations in Paragraph 6(a) of the Complaint.

        (b) CWF admits the allegations in Paragraph 6(b) of the Complaint.

        (c) CWF denies the allegations in Paragraph 6(c) of the Complaint.

   7. CWF denies the allegations in Paragraph 7 of the Complaint.

   8. CWF denies the allegations in Paragraph 8 of the Complaint.

   9. CWF denies the allegations in Paragraph 9 of the Complaint.

        As to the remaining requests for remedies enumerated after Paragraph 9 of the

Complaint, CWF states that it does not allege facts for which an answer is required. However,

to the extent that a response may be deemed necessary, CWF denies that the Acting General

Counsel is entitled to the remedies requested, or that the Board can Order those remedies.

III

III

III

III

III

                                                 4                                   PX 4 Page 4 of 5
Case 2:21-cv-00730-GMN-EJY Document 1-4 Filed 05/04/21 Page 19 of 19
